DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Response to Arguments
Applicant has amended Claim 3 to add the placing of a space between an inner surface of the cavity and an outer surface of the preform under a negative pressure. No new matter added. 
Applicant’s arguments appear to be on the following grounds:
Claim 3 recites, “placing a space between an inner surface of the cavity and outer surface of the preform under a negative pressure” and “stretching the perform into the predetermined shape conforming to an inner surface of the cavity by the negative pressure and introducing the content liquid from the content liquid containing tank into the preform through the filling nozzle by a negative pressure generated inside the preform at the time of stretching, wherein the content liquid introduced into the preform through the filling nozzle is not pressurized.” The applied references, Clüsserath (US 2016/0023785) and Maki (US 2013/0164404) do not teach or suggest at least these claim features.  Clüsserath does not teach or suggest stretching a preform by introducing a content liquid that is not pressurized under a negative pressure, which is acknowledged by the Office. However, Maki does not cure this deficiency because, while Maki draws a vacuum on the preform, it does not supply it between the inner surface of the cavity and outer surface of perform, as recited by amended claim 3.  Also, the vacuum or negative pressure in Maki is used to evacuate excess liquid from the preform and not used to urge the flow of fluid in the inner 
Therefore, because, like Clüsserath, Maki does not teach or suggest the method of claim 3, even if persons skilled in the art attempted to combine the teachings of these references that teach supplying pressurized liquid to stretch the preform, they would not arrive at a method where the preform is stretched into a predetermined shape conforming to an inner surface of the cavity by unpressurized liquid by the introduction of negative pressure between the inner surface of the cavity and outer surface of the preform. 
These arguments are not persuasive for the following reasons:
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Clüsserath teaches that, while a liquid is introduced under high pressure into the preform, there is also an applied negative pressure between the inner surface of the cavity and the outer surface of the preform, that supports the transformation by means of a vacuum (Fig. 1 paragraph [0055] preform – 5 mold chamber – 3 vacuum pump – 30). 
As to the other arguments presented by Applicant regarding Claim 3, Examiner provides new grounds of rejection necessitated by this amendment. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clusserath (US 2016/0023785) in view of Behar (US 2008/0156391).
Regarding Claim 3, Clusserath discloses a container molding method (abstract)  for molding a preform formed of a thermoplastic resin into a container having a predetermined shape (paragraph [0015]) , the container molding method comprising: disposing the preform heated to a predetermined temperature (Fig. 1 paragraph [0053] opening – 6 mold head – 4)  in a cavity of a mold (paragraph [0109]  engaging a filling nozzle connected to a content liquid containing tank (Fig. 1 paragraph [0050] storage element – 20)  containing a content liquid  (paragraph [0051] liquid filling-material in the storage element – 30) with a mouth of the preform disposed in the cavity (Fig. 1 paragraphs [0049] mold chamber – 3 preform opening – 6) and placing an inside of the cavity in which the preform is disposed under a negative pressure (Fig. 1 paragraph [0055] mold chamber – 3 vacuum pump – 30)  in a state where a sealing member configured to open and close a flow path between the content liquid containing tank and the filling nozzle is opened (abstract  paragraph [0026] see also claim 27), thereby stretching the preform 
However, while Clusserath teaches that the content liquid fills the preform under a high filling pressure transforming the preform into a container with reduced pressure in the mold chamber to support the transformation (paragraph [0055]), it does not teach that the content liquid fills the preform by a negative pressure wherein the content liquid itself is not pressurized.
In an analogous art, Behar teaches a method for filling a variable working volume reservoir whereby the reservoir can be a pouch or a deformable bottle containing fluid (abstract, paragraph [0015]). Fluid is injected into the reservoir through a head comprising a sleeve with sealing means and with a vacuum connector connected to a vacuum source (paragraph [0008]). In one embodiment, this working reservoir is contained inside a shell with the neck of the shell engaged inside the mouth (Fig. 1 paragraph [0022] cylindrical sleeve – 4 intermediate chamber – 43 reservoir – 1 shell – 2 neck – 22 mouth – 47 and is sealed; O-ring – 46 comes into contact with the collar – 33).  Behar further teaches the placing of a space between an inner surface of the cavity and outer surface of the preform  under a negative pressure  (Fig. 3 paragraph [0022] vacuum state propagates into chamber – 43 vacuum connector – 48) in a state where a sealing member is configured to open and close a flow path between the content liquid containing tank and the fill nozzle is opened (Fig. 5 paragraph [0022] fluid can start to be injected through the plunger – 5 in such a manner as to fill the reservoir – 1; shutter – 56 urged into open position)  thereby stretching the preform into the predetermined shape conforming to an inner surface of the cavity by the negative pressure  (Fig.4 paragraph [0022] vacuum state no longer has an evacuation path through the sleeve and is switched off) and introducing the content liquid from the content liquid tank into the preform through the filling nozzle by a negative pressure generated inside the preform at the time of stretching (Fig. 3 paragraph [0022] vacuum state decreased volume of reservoir; intermediate space – 12),  wherein the content liquid introduced into the preform through the filling nozzle is not pressurized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Clusserath to incorporate the teaching of Behar whereby a container molding method  for molding a preform comprising heating the preform to a predetermined temperature in a cavity, filling the preform while it is disposed under a negative pressure with a content liquid through a filling nozzle under pressure thereby stretching the preform into a predetermined shape conforming to an inner surface of the cavity while being assisted by a vacuum source at the bottom of the cavity, as disclosed by Clusserath, would clearly consider a method whereby the filling of a preform or a reservoir, which can be a bottle as taught by Behar would have an initial zero volume and then when the space between an inner surface of the cavity (shell) and outer surface of the preform (reservoir) is subjected to a negative pressure or vacuum, an unpressurized liquid can be introduced into the preform generated by the negative pressure and thus filling the preform. One with ordinary skill in the art would be motivated to do so because this method would actively exclude air from a reservoir that requires minimal contact with air without having to actively apply a vacuum after filling the reservoir (paragraph [0007]) and it would be advantageous, if not indispensable, to package air-sensitive fluids under vacuum at the beginning of the process, thus minimizing any air exposure (paragraph [0003]). 
Regarding Claim 4, the combination of Clusserath and Behar disclose all the limitations of Claim 3 and Clusserath further discloses that in certain cases the container molding method comprises stretching the preform in an axial direction by a stretching rod (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742